Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 29 August 1782
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters 29th Augst 1782
                  
                  His Excellency being informed that the Oars are arrived, directs that a Distribution of them may be made Tomorrow without fail—as the Troops must move on Saturday.  I am sir Your Most Obedt
                  
                     J. Trumbull Jr Secy
                  
               